     Case: 1:19-cr-00850 Document #: 60 Filed: 08/12/20 Page 1 of 3 PageID #:186




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

UNITED STATES OF AMERICA                             )
          Plaintiff                                  )
                                                     )
                v.                                   )      No. 19 CR 850-2
                                                     )      Honorable Mary M. Rowland
Eduardo SANTANA                                      )
            Defendant                                )


                     MOTION TO WITHDRAW AS APPOINTED COUNSEL

         Steven R. Shanin, appointed attorney for Mr. Eduardo SANTANA respectfully moves

this Court to consider an Order allowing him to withdraw as Mr. SANTANA’s attorney. In

support of the motion, undersigned counsel states as follows:

         On 12/11/2019 Mr. SANTANA was indicted, charged with conspiracy to distribute

controlled substance. On 12/16/2019, undersigned counsel was appointed to represent Mr.

SANTANA. This Honorable Court set a 08/24/2020 Status Hearing date and a 08/20/2020 date

for a written Status Report.

         Mr. SANTANA is currently in custody at the Kendall County Jail in Yorkville, Illinois.

         Yesterday, 08/11/2020, undersigned counsel wrote to Mr. SANTANA explaining

counsel’s underlying health issues and that in counsel’s opinion, Mr. SANTANA might be better

served by someone who could meet with him in person in order to make sure he understands the

case, the discovery, and resolve his case in a more expeditious manner than undersigned is able

to do.

         Undersigned counsel wants to make clear to this Honorable Court that although he would



                                                 1
    Case: 1:19-cr-00850 Document #: 60 Filed: 08/12/20 Page 2 of 3 PageID #:187




like to continue to represent Mr. SANTANA, counsel believes it might be in Mr. SANTANA’s

best interest to be represented by counsel who is able to meet with him in person.

       WHEREFORE, undersigned counsel respectfully requests a Teleconference Hearing on

08/20/2020 @ 10:30 a.m. at which time he respectfully requests his Motion to Withdraw be

considered.



                                                    Respectfully Submitted,

                                                    s/Steven R. Shanin
                                                    Attorney for Eduardo SANTANA
Steven R. Shanin
53 West Jackson Boulevard, suite 920
Chicago, Illinois 60604
312 697-0000 FAX 312 939-0054
sshanin@federallaw.us




                                                2
Case: 1:19-cr-00850 Document #: 60 Filed: 08/12/20 Page 3 of 3 PageID #:188




                                    3
